[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
Pursuant to the Defendants, John F. Smith, Richard A. Smith, and Gail Smith's, motion for order of payment compensation dated March 7, 1994, the court hereby orders payment of $75.00 total, consistent with the one-sixteenth (1/16) interest of each of these parties. Payment is to be sent to Attorney Joseph J. Shainess, 547 Main Street, Middletown, CT 06457, for distribution to the above defendants in the amount of $25.00 each, and the remaining $325.00 of the $400.00 deposit is to remain on deposit with the Clerk of the Superior Court.
BY THE COURT
Arena, J.